V. J. Brennan, J.
(dissenting). I would dissent from my colleagues’ position. It is not only expedient but also highly advisable where there are multiple charges against one defendant that one judge be allowed to handle both or all criminal charges. It provides the trial judge with a more complete understanding of defendant’s activities and, in fact, is an advantage to the defendant. His case or cases then become reviewable by one judge who has the total picture and background from which to make a judgment either as to possible probation, jail time or, in the future, if necessary, recommendations for parole board decisions.
This local rule governing multiple charges is laudatory and should be encouraged. I do not feel that strict interpretation of GCR 1963, 925.5(1) in this case was or is mandated.
I would approve of the trial court’s actions here.